DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Regarding the last Ofﬁce action mailed on 04/20/2022, the following corrective action is taken:
The typographical error in section 6 of last office action is corrected by including the missing reason for rejections (see section 7, below).
The period for reply of 3 MONTHS set in said Ofﬁce action is restarted to begin with the mailing date of this letter. 

 	This Office Action is responsive to the preliminary amendment field on 11/12/2020.  Claims 1-20, of which claims 1 and 12 are independent, were pending in this application and have been considered below.

Priority
	Acknowledgment is made of the Applicant's claim for foreign priority filed in ROMANIA on 11/28/2019 under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 11/12/2020 have been considered and made of record by the examiner.

Claim Objections
	Claims 1-20 are objected to because of the following informalities: 
replace the phrase “a clipped signal pulse” (line 3 of claims 1 and 12) with the phrase --the clipped signal pulse--, because its antecedent base is found (line 1 of claims 1 and 12). 

Claims 2-11 and 13-20 are objected due to their dependency to the objected claims 1 and 12, correspondingly. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 35 USC § 112, second paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

		Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention

The term “similar” in claims 3 and 14  is a relative term which renders the claim indeﬁnite. The term “similar” is not deﬁned by the claims, the speciﬁcation does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase “similar” in the body of claim is directed to “values near a saturation level”, which is vague since it is unclear from the specification what value  applicant intend to cover by reciting “similar values”

Allowable Subject Matter
	Claims 1-2, 3-13 and 15-20 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.

 	Claims 3 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and the objection, set forth in this Office action.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Jeffrey Allen et al. (US 2017/0142518 A1)


Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631